                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03009-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

KASEBAJALE A. MAYO,

       Plaintiff,

v.

USA,

       Defendant.


         SECOND ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff, KaSebajale A. Mayo, is a resident of Aurora, Colorado. On November

22, 2017, Plaintiff filed pro se a Complaint (ECF No. 1-1), and an Application to Proceed

In Forma Pauperis (ECF No. 1-4), with the United States Court of Federal Claims. The

United States Court of Federal Claims transferred the action to this Court on November

20, 2018. (ECF No. 1).

       On November 26, 2018, the Court ordered Plaintiff to cure certain designated

deficiencies. (ECF No. 5). Specifically, Plaintiff was directed to either pay the filing fee

or submit a motion to proceed in forma pauperis on the court-approved form.

Additionally, Plaintiff was ordered to file a Complaint on the court-approved form. In

response, on December 6, 2018, Plaintiff filed an Application to Proceed in District

Court Without Prepaying Fees or Costs (Long Form) (ECF No. 7), and an Amended

Complaint (ECF No. 8).

                                              1
       Although it appears Plaintiff attempted to comply with the Court’s order, the Court

has determined that the submitted documents are still deficient as described in this

order. Plaintiff will have one additional opportunity to cure the following if he wishes to

pursue any claims in this action. Any papers that Plaintiff files in response to this order

must include the civil action number on this order.

28 U.S.C. § 1915 Motion and Affidavit:
(1)          is not submitted
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6)          is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature by the prisoner
(8)          is not on proper form
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10)         other:

Complaint, Petition or Application:
(11)        is not submitted
(12) X      is not on proper form (must use court-approved Complaint form).
(13)        is missing an original signature by the prisoner
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17)        addresses must be provided for all defendants/respondents in “Section A.
            Parties” of complaint, petition or habeas application
(18)        other:

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this Order. Any papers that Plaintiff files in response to

this Order must be labeled with the civil action number identified on this Order. It is

       FURTHER ORDERED that the Clerk of Court shall send Plaintiff two copies of

the court-approved Complaint form, along with the applicable instructions. Plaintiff shall

                                              2
use the court-approved Complaint form to cure the deficiencies. Additional copies of

the court-approved form can be found at www.cod.uscourts.gov. It is

      FURTHER ORDERED that, if Plaintiff fails to cure the designated deficiencies

within thirty (30) days from the date of this Order, the action will be dismissed

without further notice. The dismissal shall be without prejudice.

             DATED December 11, 2018, at Denver, Colorado.

                                         BY THE COURT:

                                         s/Gordon P. Gallagher
                                         United States Magistrate Judge




                                            3
